PER CURIAM.
Appellant filed a timely motion under Florida Rule of Criminal Procedure 3.801 seeking an additional 95 days of jail credit. He was awarded 235 days of credit, and he states this was for the period of March 14, 2014, through October 17, 2014, which is 218 days. He then set forth a second set of dates, January 10, 2012, through April 13, 2012, and stated he is entitled to 95 days of jail credit for this period. However, he does not explain how these dates entitle him to additional jail credit. The trial court found he had actually been “arrested earlier than stated” in his motion and that the 235 days of credit was the correct award. Between the motion and the order, we are unable to determine the validity of either the assertion or the conclusion.
The trial court’s order does not conclusively refute Appellant’s claim, but the motion is facially insufficient. Pursuant to rule 3.801(e) Appellant is entitled to the opportunity to amend the motion within a reasonable time period. We therefore reverse and remand for the trial court to grant Appellant the opportunity to amend his facially insufficient motion. See Mann v. State, 160 So.3d 554 (Fla. 1st DCA 2015).
REVERSED and REMANDED.
LEWIS, THOMAS, and MAKAR, JJ., concur.